Citation Nr: 0424758	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  97-33 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for a low back disability, 
herniated nucleus pulposus at L5-S1 with lumbar strain, 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy 
from January 1969 to January 1973.  This case originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia that denied an 
evaluation in excess of 40 percent for the appellant's 
service-connected lumbar spine disability.  While the case 
was in appellate status, the RO increased the appellant's 
disability evaluation for the lumbar spine disability from 10 
to 40 percent, effective from June 10, 1996.  However, it is 
presumed that he is seeking the maximum benefit allowed by 
law and regulation, and "it follows that such a claim remains 
in controversy where less than the maximum available benefit 
is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the increased rating issue is as delineated on the 
title page of this decision.

In March 2000, a Travel Board hearing was conducted at the RO 
before the undersigned, who is the Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  A 
transcript of that hearing has been associated with the 
claims file.  Thereafter, the Board remanded the case to the 
RO for additional development in April 2000; the RO has now 
returned the case to the Board for appellate review.

The Board again notes that the appellant has raised a claim 
of entitlement to a total disability evaluation based on 
individual unemployability (TDIU) by reason of service-
connected disability.  That claim was referred to the RO in 
the April 2000 Board remand, but it does not appear that the 
RO has issued a rating decision on that claim.  Thus, the 
TDIU claim is again referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The appellant's service-connected low back disability is 
manifested primarily by complaints of severe low back pain 
with radiation into legs and with reduced activity due to the 
pain and objective clinical findings of tenderness and 
moderate restriction of lumbar spine motion and neurologic 
findings of radiculopathy and decreased sensation in the L4-5 
distribution on the right.

2.  The level of disability produced by the appellant's low 
back disability is consistent with severe lumbosacral strain 
or severe intervertebral disc syndrome, but not pronounced 
intervertebral disc syndrome.

3.  The appellant does not have unfavorable ankylosis of the 
entire thoracolumbar spine. 

4.  The appellant has not demonstrated incapacitating 
episodes have total duration of at least six weeks during the 
past twelve months.

5.  The disability of the low back is not so unusual as to 
render application of the regular schedular provisions 
impractical.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the appellant's low back disability have not been met on 
either a schedular basis or an extraschedular basis.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.59, 4.68, 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5235-5243 
(effective September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5289, 5292, 5293, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Rating claim

The appellant contends that his low back disability is more 
severely disabling than the current evaluation reflects.  He 
maintains that his low back condition warrants an evaluation 
in excess of the currently assigned 40 percent rating.  The 
appellant testified at his December 1997 personal hearing at 
the RO that his back pain had become more intense and more 
severe in the previous five years.  He said that he had 
difficulty bending over a desk for more than a couple of 
minutes without experiencing pain.  The appellant further 
testified that he experienced tingling and numbness in his 
right leg.  The appellant provided similar testimony at his 
March 2000 Travel Board hearing.  He stated that the November 
1999 spinal block did not do any good and that he would lose 
sleep at night due to pain.  The appellant testified that he 
was still experiencing tingling and numbness in his right 
leg.  He said that any type of activity would make the pain 
worse.  

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part that becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

A.  Medical evidence

Review of the evidence of record reveals private treatment 
records dated between 1990 and 2000.  In March 1996, the 
appellant stated that he was doing a lot of lifting and 
working around the farm without any problems.  On physical 
examination, tenderness was noted in the lower lumbar area.  
Flexion of the torso was limited to 20 degrees.  Left lateral 
movement was painful.  The doctor rendered a diagnosis of 
degenerative joint disease of the lumbar spine.  In September 
1999, he was noted to have right-sided sciatica.  In November 
1999, the appellant underwent an epidural steroid injection; 
he underwent another in February 2000.  In August 2000, he 
was prescribed pain medication.

The evidence of record also includes private treatment 
records from another doctor dated between 1991 and 1996.  A 
September 1996 note indicated that the appellant's range of 
motion was full except that on full flexion and extension, he 
exhibited some tenderness.

Records from the Columbia Coliseum Medical Center dated 
between April 1998 and November 1999 indicate that, in April 
1998, the appellant complained of neck, back, shoulder and 
hip pain secondary to a motor vehicle accident.  On physical 
examination, the appellant demonstrated exquisite tenderness 
in the paraspinal right-sided lumbar muscles.  Straight leg 
raises were positive at 20 degrees on the right and 45 
degrees on the left.  The doctor noted that the appellant had 
marked limitation of flexion of the torso to 20 degrees and 
that he was unable to extend past five degrees.  The doctor 
rendered a diagnosis of lumbar contusion with sciatica.  In 
June 1998, a lumbar spine myelogram revealed degenerative 
disc disease at L5-S1.  In November 1999, the appellant was 
given an epidural steroid injection.

The evidence of record includes Georgia Pain Institute 
records; in October 1999, the appellant underwent an initial 
evaluation.  He complained of low back pain and significant 
right leg pain and numbness.  He reported that, since being 
rear-ended in April 1998, his back pain had increased 
significantly.  He denied any significant lower extremity 
weakness.  He did report some muscle tightness and spasm 
involving the lumbar region with some radiation to the 
buttocks.  He said that his pain was aggravated by motion and 
activity.  On physical examination, range of motion of the 
back was decreased in all directions.  There was no 
tenderness to palpation over the sciatic notch bilaterally.  
Straight leg raises were positive at 45 degrees on the right 
and 60 degrees on the left.  There was some point tenderness 
over L4, L5 and S1.  The doctor rendered a clinical 
impression of chronic low back pain, most likely related to 
degenerative disc disease of the lumbar spine.  The doctor 
stated that there was no evidence on examination to suggest 
compromise of the neural elements.  

Review of VA treatment records reveals that the appellant was 
treated for complaints of low back pain that radiated into 
the right leg with numbness and tingling in October 1996.  On 
physical examination, the right sacroiliac area was tender.  
There was no paralumbar spasm.  The appellant could flex to 
60 degrees, but experienced increased pain with straightening 
of the back.  A CT scan demonstrated a bulge at L5-S1 with a 
very small herniated nucleus pulposus.  In May 1997, straight 
leg raises were positive at 10-15 degrees on the right.  
There was mild tenderness in the lumbosacral spinal area.  In 
November 1997, the appellant complained of progressive low 
back pain.  On physical examination there were paraspinal 
muscle spasms over the lumbosacral spine.  Straight leg 
raises were positive at 20 degrees on the right and 40 
degrees on the left.  The appellant was not able to perform 
an adequate range of motion due to severe pain.  A February 
1998 x-ray demonstrated mild spondylosis with small marginal 
osteophyte formation at L4 and L5 with slight narrowing of 
the L5-S1 intervertebral disc space suggestive of the 
possibility of mild degenerative disc disease.  In March 
2000, the appellant presented for his yearly visit and 
reported continued chronic low back pain.  On physical 
examination, sensation to light touch and vibration was 
intact.  A year later, the appellant exhibited decreased 
vibratory sensation in the great toe, but no focal deficits 
were noted.  In February 2002, examination revealed lower 
extremity pitting edema.  Neurological examination was 
grossly unremarkable.  Sensation to light touch and vibration 
was intact.  In November 2002, the appellant complained of 
back pain with muscle spasms and numbness.  He denied any 
joint pain.  He denied any gross motor or sensory deficits.  
Neurological examination was grossly unremarkable.  In August 
2003, the appellant presented with complaints of back pain.  
He said that physical therapy provided no help.  Physical 
examination revealed some tenderness in the back right flank.  
He reported muscle spasms.  He had decreased range of motion 
of the lumbar spine.  In November 2003, neurological 
examination was grossly unremarkable; it was again 
unremarkable in May 2004.

The appellant underwent a VA spine examination in February 
1998; he complained of low back pain that interfered with 
sleep.  He reported pain, weakness, stiffness, fatigability 
and lack of endurance.   He said that any increased activity 
would exacerbate the pain.  He used medication and rest with 
some relief.  On physical examination, the appellant 
demonstrated forward flexion of 30 degrees; backward 
extension of zero degrees; right and left lateral flexion 
of20 degrees; and right and left rotation of 20 degrees.  The 
appellant walked slightly bent over.  There was tenderness to 
palpation of the L2-3 area and some paralumbar spinal spasm 
was noted.  Sensory testing was decreased over the right 
anterior leg.  Straight leg raises were positive at 30 
degrees.  The examiner rendered diagnoses of degenerative 
joint disease and degenerative disc disease at L5-S1.

The appellant underwent a VA orthopedic examination in June 
2003.  The appellant reported burning throbbing pain in the 
lower lumbar region that radiated down his right leg into his 
foot.  He complained of right lower extremity weakness.  He 
reported taking pain medication.  He reported pain on use and 
continuing low back pain that caused a significant decrease 
in his activities of daily living.  On physical examination, 
the appellant demonstrated spasms in the right paralumbar 
area.  He was able to demonstrate zero to 60 degrees of 
forward flexion, but no extension.  He demonstrated 40 
degrees of lateral bending right and left.  Straight leg 
raises were positive and significant for right lower 
extremity radiculopathy.  The appellant exhibited an abnormal 
gait.  Radiographic examination revealed vertebral body 
heights and disc space heights well maintained throughout.  
There were changes suggestive of mild degenerative disc 
changes at L2-3 and L4-5.  The examiner rendered a diagnosis 
of degenerative disc disease at L2-3 and L4-5 with resultant 
radiculopathy.

The appellant also underwent a VA neurologic examination in 
June 2003; the examiner reviewed the claims file.  The 
appellant complained of chronic low back pain that interfered 
with his daily activities.  He said he took Motrin for the 
back pain.  He complained of numbness and tingling that 
involved the lateral aspect of the right thigh.  The examiner 
stated that no specific nerve involvement could be identified 
based on the appellant's description.  Examination of the 
spine revealed 5/5 strength for all four extremities.  There 
was no evidence of atrophy or fasciculations.  Straight leg 
raises were negative bilaterally.  The appellant was able to 
heel and toe walk.  Sensory testing was intact to light 
touch, pinprick and vibration.  The examiner stated that the 
appellant did not appear to have any evidence of neurological 
impairment as there was no evidence of weakness or focal 
sensory disturbance to suggest nerve root dysfunction.  The 
examiner noted that the appellant had musculoskeletal pain 
that was exacerbated by severe obesity.

B.  Low back claim

The Board notes that the applicable regulations in effect at 
the time of the appellant's disputed rating decision 
contained a number of Diagnostic Codes relating to the lumbar 
spine.  A 40 percent evaluation was warranted for severe 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292.  A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief under Diagnostic Code 5293.  A 40 percent 
evaluation was warranted for a severe lumbosacral strain with 
listing of the whole spine, marked limitation of forward 
bending in a standing position, positive Goldthwaite's sign, 
marked limitation of flexion in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion under Diagnostic Code 
5295.  38 C.F.R. § 4.71a (1996).

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  Diagnostic 
Code 5289.  38 C.F.R. § 4.71a (1996).

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were changed.  67 Fed. Reg. 
54345-554349 (Aug. 22, 2002).  Disc syndrome, under these 
criteria, is to be evaluated on the basis of incapacitating 
episodes over the previous 12 months or by combining separate 
ratings of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  Id.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrant a 10 percent rating.  Id.  Incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months warrant a 20 
percent rating, and incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months warrant a 40 percent rating.  Id.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
rating.  Id.  Incapacitating episodes are those of acute 
signs and symptoms that require bed rest prescribed by a 
physician and treatment by a physician.  Id.  "Chronic" 
orthopedic and neurologic manifestations means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  Id.  

The Board notes that the enumerated criteria for back 
disabilities set forth in VA's Schedule were changed, 
effective September 26, 2003.  68 Fed. Reg. 51,454 (August 
27, 2003).  (The appellant was notified of these new criteria 
in the May 2004 Supplemental Statement of the Case).  This 
change revised the spine criteria to "ensure that it uses 
current medical terminology and unambiguous criteria, and [to 
ensure] that it reflects medical advances that have occurred 
since the last review."  It addition to renumbering the 
Diagnostic Codes, it also provides a new "General Rating 
Formula for Diseases and Injuries of the Spine," under which 
it is contemplated that all spine disabilities will be 
evaluated.  (Intervertebral disc syndrome will be rated under 
the general rating formula for the spine or under a formula 
for disc syndrome based on incapacitating episodes.)  Id.  

After reviewing the new criteria and regulations found at 68 
Fed. Reg. 51,454, the Board finds that the "General Rating 
Formula for Diseases and Injuries of the Spine" is less 
favorable than the "old" regulations at 38 C.F.R. § 4.71a 
(1996), both generally, upon a facial review of each set of 
criteria; see VAOGCPREC 3-2000, and specifically, after 
application of each set of criteria to the facts of this 
case.  This is because, in general, there are fewer avenues 
to obtain an increased rating under the new criteria and 
several methods of evaluating spine disabilities have been 
eliminated.  Specifically, the appellant in this case would 
not even qualify for the 40 percent rating he now carries if 
evaluated under the new criteria, because a 40 percent 
evaluation now requires favorable ankylosis of the entire 
thoracolumbar spine.  See 38 C.F.R. § 4.71a (September 26, 
2003).  The June 2003 x-ray report indicated that the 
alignment of the appellant's bony structures was appropriate 
and that there was no evidence of any acute process.

Another factor to consider is the degree of pain a veteran 
has.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The appellant has described to 
physicians his subjective complaints of chronic pain and pain 
on use, and recent objective medical evidence did show 
findings of tenderness and spasms in the area of the lumbar 
paraspinal muscles, as well as decreased range of motion.  
Although the most recent objective medical evidence does not 
show any findings of weakness or atrophy, the appellant was 
noted to exhibit spasms.  In addition, the appellant has 
consistently complained of low back pain that is worsened 
upon use.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical 
evidence shows that the appellant's lumbar symptomatology 
approximates the schedular criteria for an evaluation of 40 
percent, but no more under Diagnostic Code 5292, 5293 or 5295 
(2002).  The pain and functional limitations caused by the 
lumbar spine disorder are contemplated in the evaluation for 
limitation of motion of the lumbar spine that is represented 
by that rating.

In order for a higher evaluation to be awarded, the appellant 
would have to demonstrate pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  However, while there is an indication 
of degenerative disc disease at L5-S1, there is no medical 
evidence showing that the appellant suffers from any 
intervertebral disc syndrome that is more than severe in 
degree (40 percent rating).  In addition, no ankylosis of the 
lumbar spine has been clinically demonstrated.  Therefore 
Diagnostic Codes 5293 and 5289 are not helpful to the 
appellant's case.  The Board has also considered the degree 
of limitation of motion that the appellant has, which in this 
case is severe.  Thus an evaluation in excess of 40 percent 
for the appellant's lumbar spine disability is not warranted.  
38 C.F.R. § 4.71a (2002).

As for the criteria that became effective in September 2002 
relative to disc syndrome, there is no indication that the 
appellant has suffered any incapacitating episodes as defined 
by the rating criteria.  Additionally, although he has had 
some radiating pain that might be treated as a neurologic 
symptom ratable under neurologic diagnostic criteria, it has 
not been present constantly, or nearly so as required by 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Doctors have 
disagreed as whether or not neurological impairment exists.  

The appellant has indicated that he should be rated as more 
than 40 percent disabled for his low back disability due to 
his symptomatology.  However, the appellant, as a layperson, 
is not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The VA medical examination report indicates slight limitation 
of motion with pain on motion and tenderness to palpation.  
These clinical assessments are considered persuasive as to 
the appellant's degree of impairment due to his low back 
disability since they consider the overall industrial 
impairment due to his low back.

The findings needed for the next higher evaluation of 50 
percent are not demonstrated in the evidence of record.  
Since the preponderance of the evidence is against the claim 
for a higher rating, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

C.  Extraschedular evaluation

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the low back disability 
may be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected low back disability has presented such an unusual 
or exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
there are higher ratings for the low back disability, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any hospitalization for any 
low back disability, and he has not demonstrated marked 
interference with employment.  The appellant has not offered 
any objective evidence of any symptoms due to the low back 
disability that are not contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) 
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

II.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his rating claim.  In the October 
1997 Statement of the Case (SOC), the RO informed the 
appellant about what the evidence had to show to establish 
entitlement to a higher rating for the lumbar strain 
disability.  Thereafter, the RO sent the appellant 
Supplemental Statements of the Case (SSOCs) in January 1999, 
March 2003, and May 2004, in which he was informed of the 
changes in the Diagnostic Codes relating to the lumbar spine.  
In May 2003, the RO sent the appellant a letter in which he 
was informed of VA's duty to assist and what kinds of 
evidence the RO would help obtain.  In March 2004, the RO 
sent the appellant a letter that informed him of what 
evidence was still needed.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  The appellant was informed about the 
provisions of the VCAA in the RO letter issued in May 2003.  
The appellant did not provide any information to VA 
concerning treatment records that he wanted the RO to obtain 
for him.  In March 2004, the appellant was informed that he 
could submit more evidence; no evidence was thereafter 
submitted.  Furthermore, the appellant, in June 2004, 
submitted written statements in which he declared that he had 
no additional evidence to submit.  Therefore, there is no 
duty to assist that was unmet.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the increased rating claim at 
issue have been properly developed.  Under the circumstances 
of this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).


ORDER

An evaluation in excess of 40 percent for the low back 
disability is denied.



		
ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



